Citation Nr: 1456274	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability. 

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1984 to November 1988 and also had Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating action of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia. In that decision, the RO denied a claim of service connection for hypertension and found that new and material evidence had not been received to reopen a claim of service connection for a left knee disability. 

In September 2013, the Veteran testified before the undersigned at a hearing. A copy of the transcript has been reviewed and is in the file. 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. In September 2004, the RO denied a claim of service connection for a left knee disability; the Veteran did not file a notice of disagreement (NOD), no new and material evidence was received within a year of the denial's issuance. 

2. The evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the claim. 

3. Resolving doubt in the Veteran's favor, left knee chondromalacia patellae and tendonitis are related to service. 


CONCLUSIONS OF LAW

1. The September 2004 RO decision that denied entitlement to service connection for a lumbar spine disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005). 

2. Evidence received since the September 2004 RO decision denying service connection for a left knee disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

3. The criteria for the establishment of service connection for left knee chondromalacia patellae and tendonitis have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board grants entitlement to service connection for left knee chondromalacia patellae and tendonitis. As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary. 

New and Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2002). An exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record. Id. 

The Veteran filed his original knee claim in June 2004. The claim was denied in September 2004 as there was no finding of present disability. The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2014); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005). 

Prior to the September 2004 rating, the evidence in the file consisted of the Veteran's claim, service treatment records and VA treatment records. 

Since the September 2004 rating, the evidence in the file also includes updated VA treatment records, the Veteran's statements, and private records. Notably, there is a July 2004 operative report showing a ruptured patella tendon; a January 2005 record from Dr. M.G. noting the Veteran's recovery post-operation; a May 2012 record and September 2012 letter from Dr. K.H. providing a nexus opinion for the current left knee disabilities of chondromalacia patellae and tendonitis; and a supporting opinion from physical therapist J.O. also providing a nexus opinion. 

As noted at the September 2013 hearing, the operative report alone would provide a basis to reopen the claim under Shade, 24 Vet. App. at 117 (Transcript, pp 13-14). Combined with the nexus opinions, the evidence raises a reasonable possibility of substantiating a claim. The claim of service connection for a left knee disability is reopened.

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Here, a current left knee disability has been established, showing the Veteran has left knee chondromalacia patellae and tendonitis. (See May 2012 Dr. K.H. record.) The initial element of service connection has been met. Shedden, 381 F.3d at 1167. Service treatment records show that in September 1987 the Veteran was treated for tendonitis to the tibial patella and was given a profile. He also reported knee pain post-service at a March 1989 Reserve physical. The Veteran has provided corroborated, competent and credible evidence of in-service incurrence of a knee injury during service; an in-service injury is demonstrated. See 38 U.S.C.A. § 1154(a) (West 2002); Shedden, 381 F.3d at 1167. 

Finally, there have been several opinions given in this case, all positive. As stated, in May 2012 Dr. KH examined the Veteran, listened to his complaints of knee pain, and noted his patella tendon surgery from July 2004. The Veteran told Dr. K.H. that he suspected that his problems started in the military. After assessing chondromalacia patellae and tendonitis, Dr. K.H. stated it was possible the left rupture in 2004 was related to patellar tendonitis in service since generally tendons that are wearing or breaking down can have symptoms of tendonitis and some can go on to rupture. In a September 2012 letter to the Veteran's representative, Dr. K.H. noted that the Veteran's current knee symptoms were a combination of mild chondromalacia and early wear of cartilage in the joint, which could progress to arthritis; early X-ray changes of arthritis was confirmed. Also, he was found to have some evidence of bilateral patellar tendinitis, which he had difficulty since he was a teen (records indicate the Veteran entered service at 18). He reinforced his earlier comment that patients with chronic tendinitis can undergo rupture with a somewhat higher risk. There was no way to determine this, but there was statistical association. 

Dr. K.H. stated there was no easy answer as to whether or not patellar tendinitis was related to military duty. He noted that many patellar tendinitis patients were in their 20s and jumping, basketball or running sports commonly bothered them. Dr. K.H. admitted it was not clear whether the Veteran had symptoms prior to being in the military. "It would not be unreasonable to expect that running and jumping activities done during his military service could have flared up or aggravated his symptoms." 

In January 2013, the Veteran's physical therapist J.O. provided an opinion that also stated that it was theoretically possible that the history of knee pain from the service was a contributing factor in the tendon rupture/current knee pain the Veteran was having. 

Dr. K.H.'s preexisting comment notwithstanding, based on all the evidence, the Board finds the claim is at least in equipoise. The Veteran's July 1984 entrance examination shows no report of knee problems prior to service and he was presumed sound upon entry. Dr. K.H.'s opinion seems especially reliable as it acknowledges the ambiguity in determining whether there is a nexus to service in this case. There is no negative medical opinion in the file and the physical therapist's opinion supports Dr. K.H.'s conclusion. Resolving reasonable doubt in the Veteran's favor, service connection for left knee chondromalacia patellae and tendonitis is granted. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

New and material evidence has been received to reopen the claim of service connection for a left knee disability; the claim is reopened. 

Service connection for a left knee disability is granted. 


REMAND

Initially, the Veteran did not report Reserve service in filing his claims of service connection (see June 2004 claim). There is a March 1989 Reserve report of medical examination (RME) and report of medical history (RMH) in the file and no other reserve records. In order to ensure that all available records are associated with the file, request that the Veteran submit all information about his Reserve service and, based on the information provided, request all Reserve records from the appropriate repository. 

Additionally, the Veteran has not been provided a VA examination for his claim of service connection for hypertension, despite the fact that a few service treatment records do show a few high blood pressure readings (see March 1987, May 1987, and September 1988 records). A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have: 1) a current disability, 2) evidence of an event in service (arguably, the blood pressure readings), and 3) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability (a low bar potentially satisfied by post-service treatment for hypertension). 38 C.F.R. § 3.159(c)(4)(i) (2014). 

Finally, updated VA treatment records should also be associated with the file. 38 C.F.R. § 3.159 (c)(3). 

Accordingly, the case is REMANDED for the following action:

1. Request Reserve service information from the Veteran. Based on the information provided, request all records regarding Reserve service from the appropriate repository. A response should be documented in the file and, if the records are unavailable, the Veteran should be given notice in accordance with 38 C.F.R. § 3.159(e) (2014).

2. Ensure that updated VA treatment records are associated with the file (the last uploaded batch of treatment records on Virtual VA appears to be March 8, 2012). 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed hypertension. The examination report should state that the claims file and a copy of this remand have been reviewed. The examiner should reference the relevant records cited above. 

After examining the Veteran and reviewing the file the examiner should opine whether it is at least as likely as not that any current hypertension is related to the Veteran's service. 

4. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


